Sherwood, C. J.
This case was here before, and is reported in 64 Mo. 564. Upon reversal here, the demurrer of plaintiff was sustained as to all the defenses set up in the answer of defendants, and they declining to plead further, final judgment was rendered against them, from which they have appealed. We still adhere to our former opinion as to the insufficiency of the answer as respects the act of Congress which it pleads.
In the shape in which the case came before us on the occasion referred to, the sufficiency of the defense based upon section 4, article 11, of the constitution of 1865, could not be directly passed upon, but the evident drift of the opinion was adverse to the validity of such defense. It is as much out of the power of a State to deprive an owner of his property without due process of law through the medium of a constitutional convention, as it would be to thus deprive him by any ordinary act of legislation. Referring to our former opinion, we, therefore, affirm the judgment.
All concur.
Affirmed.